DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/09/2022 has been entered.
 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-20 and 51-55 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “the bottom electrode region comprising an upper terminal end and an entirety of the leaker region extending upwardly from the upper terminal end…”   The term “upper terminal end is not supported by the originally filed Specification.  In fact, no portion of the Specification mentions a “terminal” at any point.  While Applicant broadly states that the amendments are supported by “FIGS. 1-14”, Applicant does not explicitly point out how the “upper terminal end” is supported in the amendment.  
Therefore, claim 1 is rejected, and claims 2-20 and 51-55 are rejected for at least their dependencies.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-30, 47 and 51-58 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the bottom electrode region comprising an upper terminal end and an entirety of the leaker region extending upwardly from the upper terminal end…”  It is unclear whether the “entirety of the leaker region” is a portion of the “bottom electrode region” or whether the phrase “an entirety of the leaker region extending upwardly from the upper terminal end…” is separate from the previous phrase “the bottom electrode region comprising an upper terminal”  Appropriate correction is required.
Additionally, claim 21 recites “each of the memory cells including a conductive bottom portion having a thin leaker-device region over a thick electrode region…” However, the terms “thin” and “thick” are terms of degree that do not impart what size a region needs to be in order to be classified as “thin” or “thick.”  For example, is 100 nm “thick” or “thin?”
Therefore, claims 1 and 21 are rejected, and claims 2-20, 22-30, 47, and 51-58 are rejected for at least their dependencies.  Appropriate correction is required.
For the purposes of Examination, claim 1 will be interpreted as “the bottom electrode region comprising an upper terminal end, and an entirety of the leaker region extending upwardly from the upper terminal end…”  In addition, any thickness will meet the limitations of “thick” and “thin” for the purposes of claim 21.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, 12, 17, 20-21, 23-26, 28, and 42-48 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chavan et al. (US 2019/0189357 A1, hereinafter Chavan).
With regards to claim 1, Chavan discloses a capacitor, (FIG. 9) comprising: 
a container-shaped bottom portion; (bottom electrode 26 and leaker device 40, Paragraph [0030]: “The electrode material 24 may comprise any suitable composition or combination of combinations; such as, for example, one or more of various metals (e.g., titanium, tungsten…” Paragraph [0048]: “the leaker device material 40 may comprise, consist essentially of, or consist of one or more of titanium…” where the bottom portion comprising the bottom electrode and the leaker device comprises a single physical structure of material, namely titanium) 
the container-shaped bottom portion having a first region (region comprising at least leaker 40 and top edge of electrode 26)  over a second region; (region comprising at least the electrode 26 below the first region) 
the first region being thinner than the second region; (See FIG. 9, where at least a thickness of the leaker device 40 is thinner than the bottom portion of the electrode 26) 
the first region being a leaker region (leaker device 40) and the second region being a bottom electrode region; (region having at least portion of electrode 26 above the layer 18 and the area directly under the leaker 40)
the bottom electrode region comprising an upper terminal end (end of the and an entirety of the leaker region extending upwardly from the upper terminal end; (See FIG. 9, showing the extension)
the container-shaped bottom portion having an interior surface that extends along the first and second regions; (see FIG. 9, showing the interior surface of the electrode 26 and leaker 40) 
an insulative material (insulative material 30) extending into the container shape of the bottom portion; 
the insulative material lining the interior surface of the container-shaped bottom portion; (See FIG. 9) 
a conductive plug (upper electrode 36) extending into the container shape of the bottom portion and being adjacent the insulative material; (See FIG. 9) and 
a conductive structure (plate material 46) extending across the conductive plug, the insulative material and the first region of the container-shaped bottom portion; (See FIG. 9) 
the conductive structure directly contacting the insulative material and the first region of the container-shaped bottom portion, and being electrically coupled with the conductive plug.  (See FIG. 9, showing the connection of the plate 46 to the materials 40, 30, and 36) 

With regards to claim 2, Chavan discloses the capacitor of claim 1 wherein the conductive plug is a same composition as the conductive structure.  (Paragraph [0052]: “For instance, in some embodiments the top electrodes 36 may comprise, consist essentially of, or consist of TiSiN and/or TiN…” Paragraph [0052]: “[0052] The plate material 46 may comprise any suitable electrically conductive materials, such as, for example, one or more of various metals (e.g., titanium, tungsten, cobalt, nickel, ruthenium, platinum, etc.)…” where both materials can be made of titanium nitride, see response to arguments.)

With regards to claim 3, Chavan discloses the capacitor of claim 1 wherein the conductive plug is a different composition relative to the conductive structure.  (Paragraph [0041]: “The upper electrode material 32 may comprise any suitable composition or combination of compositions; such as, for example, one or more of various metals (e.g., titanium, tungsten, ruthenium, cobalt, nickel, platinum, etc.), metal-containing compositions (e.g., metal silicide, metal nitride, metal carbide, etc.), and/or conductively-doped semiconductor materials (e.g., conductively-doped silicon, conductively-doped germanium, etc.). In some embodiments, the electrode material 32 may comprise, consist essentially of, or consist of one or more of molybdenum silicide, titanium nitride, titanium silicon nitride, ruthenium silicide, ruthenium, molybdenum, tantalum nitride, tantalum silicon nitride and tungsten.” Paragraph [0052]: “[0052] The plate material 46 may comprise any suitable electrically conductive materials, such as, for example, one or more of various metals (e.g., titanium, tungsten, cobalt, nickel, ruthenium, platinum, etc.)…” where the material 32 can be a semiconductor and the plate 46 can be a metal.)

With regards to claim 4, Chavan discloses the capacitor of claim 1 wherein the insulative material is ferroelectric insulative material.  (Paragraph [0037]: “At least some of the capacitor insulative material may comprise ferroelectric insulative material…”) 

With regards to claim 5, Chavan discloses the capacitor of claim 4 wherein the ferroelectric insulative material includes one or more of zirconium, zirconium oxide, niobium, niobium oxide, hafnium, hafnium oxide, lead zirconium titanate, and barium strontium titanate.  (Paragraph [0038]: “The ferroelectric insulative material may comprise any suitable composition or combination of compositions; and in some example embodiments may include one or more of transition metal oxide, zirconium, zirconium oxide, niobium, niobium oxide, hafnium, hafnium oxide, lead zirconium titanate, and barium strontium titanate.”) 

With regards to claim 6, Chavan discloses the capacitor of claim 5 wherein the ferroelectric insulative material further includes one or more of one or more of silicon, aluminum, lanthanum, yttrium, erbium, calcium, magnesium and strontium.  (Paragraph [0038]: “Also, in some example embodiments the ferroelectric insulative material may have dopant therein which comprises one or more of silicon, aluminum, lanthanum, yttrium, erbium, calcium, magnesium, strontium, and a rare-earth element.”)

With regards to claim 7, Chavan discloses the capacitor of claim 1wherein the container-shaped bottom portion comprises one or more of Al, Hf, Zr, Ti, Ni and Nb, in combination with one or more of B, Ge, Si, O, N and C.  (Paragraph [0030]: “The electrode material 24 may comprise any suitable composition or combination of combinations; such as, for example, one or more of various metals (e.g., titanium, tungsten, cobalt, ruthenium, nickel, platinum, etc.), metal-containing compositions (e.g., metal silicide, metal nitride, metal carbide, etc.)…” Therefore, the material may be TiN or NiC, for example.”)

With regards to claim 8, Chavan discloses the capacitor of claim 1wherein the container-shaped bottom portion comprises one or more of Si, Ge, SiN, TiSiN, TiO, TiN, NiO, NION and TiON; where the chemical formulas indicate primary constituents rather than particular stoichiometries.  (Paragraph [0030]: “The electrode material 24 may comprise any suitable composition or combination of combinations; such as, for example, one or more of various metals (e.g., titanium, tungsten, cobalt, ruthenium, nickel, platinum, etc.), metal-containing compositions (e.g., metal silicide, metal nitride, metal carbide, etc.), and/or conductively-doped semiconductor materials (e.g., conductively-doped silicon, conductively-doped germanium, etc.). In some embodiments, the electrode material 24 may comprise, consist essentially of, or consist of titanium nitride.” E.g. TiN) 

With regards to claim 9, Chavan discloses the capacitor of claim 1 wherein the container-shaped bottom portion comprises TiON, where the chemical formula indicates primary constituents rather than a specific stoichiometry.  (Paragraph [0048]: “In some embodiments, the leaker device material may comprise, consist essentially of, or consist of titanium, oxygen and nitrogen.” Where titanium, oxygen, and nitrogen together form TiON)

With regards to claim 12, Chavan discloses the capacitor of claim 9 wherein the TiON is substantially entirely in an orthorhombic crystalline form.  (It should be noted that TiON has a naturally orthorhombic crystalline structure, as shown in page 5, Col. 2 of Tian et al. “The peak assignment is consistent with the orthorhombic structure of TiOxNy [now referred as Ortho-TiON, as given in 04–014- 9503 from the International Centre for Diffraction Data (ICDD)]…”)


With regards to claim 17, Chavan discloses the capacitor of claim 16 wherein the second height is within a range of from about 1 nm to about 50% of the first height.  (See FIG. 9, where the height of the material 40 is 30% of the electrode 26, where the courts found that, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)))

With regards to claim 20, Chavan discloses the capacitor of claim 1 comprising no compositional interface between the first and second regions.  (See FIG. 9, where there is no compositional interface between the material 40 and the material 26) 

With regards to claim 21, Chavan discloses a memory array, (FIG. 9) comprising: 
memory cells; (memory cells 50) 
each of the memory cells including a conductive bottom portion (bottom electrode 24/26 and leaker 40/44) having a thin leaker-device region (leaker 40) over a thick electrode region, (region having at least portion of electrode 26 above the layer 18 and the area directly under the leaker 40) the thin leaker-device region comprises an exterior surface that extends from, and is aligned colinearly with, an exterior surface of the thick electrode region; (See FIG. 9, wherein the leaker 40 is aligned colinearly with and extends from at least the side surface of the electrode 24, an uppermost surface of the bottom electrode region being the portion directly contacting the leaker 40) a ferroelectric insulative material  (insulator 30, Paragraph [0037]: “At least some of the capacitor insulative material may comprise ferroelectric insulative material…”) extending along the thin leaker- device region and the thick electrode region of the conductive bottom portion, and a conductive second electrode region (upper electrode 32) spaced from the conductive bottom portion by the ferroelectric insulative material; (See FIG. 9) 
one or more conductive plate structures (plate 46) extending across the conductive second electrodes; 
the conductive plate structures directly contacting the insulative material and the thin leaker-device regions, and being electrically coupled with the conductive second electrode regions; (See FIG. 9, showing the connection of the plate 46) 
transistors (transistors 49) having first source/drain regions, second source/drain regions, and channel regions between the first and second source/drain regions; (it should be noted that semiconductor transistors inherently have a source, a drain, and a channel)
the first source/drain regions being electrically coupled with the thick electrode regions; (see FIG. 9) 
first linear structures (line/base 12) along the channel regions of the transistors; and 
second linear structures (conductive structures 20) coupled with the second source/drain regions.  (See FIG. 9 and Paragraph [0024], see also Response to Arguments) 

With regards to claim 23, Chavan discloses the capacitor of claim 21 wherein said one or more conductive plate structures comprise a same composition as said second electrode regions.  (Paragraph [0041]: “The upper electrode material 32 may comprise any suitable composition or combination of compositions; such as, for example, one or more of various metals (e.g., titanium, tungsten, ruthenium, cobalt, nickel, platinum, etc.), metal-containing compositions (e.g., metal silicide, metal nitride, metal carbide, etc.), and/or conductively-doped semiconductor materials (e.g., conductively-doped silicon, conductively-doped germanium, etc.). In some embodiments, the electrode material 32 may comprise, consist essentially of, or consist of one or more of molybdenum silicide, titanium nitride, titanium silicon nitride, ruthenium silicide, ruthenium, molybdenum, tantalum nitride, tantalum silicon nitride and tungsten.” Paragraph [0052]: “[0052] The plate material 46 may comprise any suitable electrically conductive materials, such as, for example, one or more of various metals (e.g., titanium, tungsten, cobalt, nickel, ruthenium, platinum, etc.)…” where both materials can be made of titanium.)

With regards to claim 24, Chavan discloses the capacitor of claim 21 wherein said one or more conductive plate structures comprise a different composition than said second electrode regions.   (Paragraph [0041]: “The upper electrode material 32 may comprise any suitable composition or combination of compositions; such as, for example, one or more of various metals (e.g., titanium, tungsten, ruthenium, cobalt, nickel, platinum, etc.), metal-containing compositions (e.g., metal silicide, metal nitride, metal carbide, etc.), and/or conductively-doped semiconductor materials (e.g., conductively-doped silicon, conductively-doped germanium, etc.). In some embodiments, the electrode material 32 may comprise, consist essentially of, or consist of one or more of molybdenum silicide, titanium nitride, titanium silicon nitride, ruthenium silicide, ruthenium, molybdenum, tantalum nitride, tantalum silicon nitride and tungsten.” Paragraph [0052]: “[0052] The plate material 46 may comprise any suitable electrically conductive materials, such as, for example, one or more of various metals (e.g., titanium, tungsten, cobalt, nickel, ruthenium, platinum, etc.)…” where the material 32 can be a semiconductor and the plate 46 can be a metal.)

With regards to claim 25, Chavan discloses the capacitor of claim 21  wherein the conductive bottom portions comprise one or more of Si, Ge, SiN, TiSiN, TiO, TiN, NiO, NION and TiON; where the chemical formulas indicate primary constituents rather than particular stoichiometries.  (Paragraph [0048]: “In some embodiments, the leaker device material may comprise, consist essentially of, or consist of titanium, oxygen and nitrogen.” Where titanium, oxygen, and nitrogen together form TiON)

With regards to claim 26, Chavan discloses the capacitor of claim 21 wherein the conductive bottom portions comprise TiON, where the chemical formula indicates primary constituents rather than a specific stoichiometry.  (Paragraph [0048]: “In some embodiments, the leaker device material may comprise, consist essentially of, or consist of titanium, oxygen and nitrogen.” Where titanium, oxygen, and nitrogen together form TiON)

With regards to claim 28, Chavan discloses the capacitor of claim 26 wherein the TiON is substantially entirely in an orthorhombic crystalline form.  (It should be noted that TiON has a naturally orthorhombic crystalline structure, as shown in page 5, Col. 2 of Tian et al. “The peak assignment is consistent with the orthorhombic structure of TiOxNy [now referred as Ortho-TiON, as given in 04–014- 9503 from the International Centre for Diffraction Data (ICDD)]…”)

With regards to claim 42, Chavan discloses the capacitor of claim 1 wherein the single physical structure of material comprises conductive material.  (See Paragraphs [0030] and [0048], where the conductive material is titanium)

With regards to claim 43, Chavan discloses the capacitor of claim 1 wherein the conductive structure and the conductive plug comprise a single physical structure of material.  (Paragraph [0041]: “The upper electrode material 32 may comprise any suitable composition or combination of compositions; such as, for example, one or more of various metals (e.g., titanium, tungsten, ruthenium, cobalt, nickel, platinum, etc.), metal-containing compositions (e.g., metal silicide, metal nitride, metal carbide, etc.), and/or conductively-doped semiconductor materials (e.g., conductively-doped silicon, conductively-doped germanium, etc.). In some embodiments, the electrode material 32 may comprise, consist essentially of, or consist of one or more of molybdenum silicide, titanium nitride, titanium silicon nitride, ruthenium silicide, ruthenium, molybdenum, tantalum nitride, tantalum silicon nitride and tungsten.” Paragraph [0052]: “[0052] The plate material 46 may comprise any suitable electrically conductive materials, such as, for example, one or more of various metals (e.g., titanium, tungsten, cobalt, nickel, ruthenium, platinum, etc.)…” where both materials can be made of titanium.)

With regards to claim 44, Chavan discloses the capacitor of claim 1 wherein, in a vertical cross section, the container-shaped bottom portion has a same horizontal dimension at the leaker region as at the bottom electrode region.  (See FIG. 9, where a horizontal dimension of the bottom portion has a same horizontal dimension at the leaker device region and at the electrode region (including near, but not at, the bottom of the electrode 26)

With regards to claim 45, Chavan discloses the memory array of claim 21 wherein, in a vertical cross section, the conductive bottom portion has a same horizontal dimension at the leaker-device region as at the electrode region.  (See FIG. 9, where a horizontal dimension of the bottom portion has a same horizontal dimension at the leaker device region and at the electrode region (including near, but not at, the bottom of the electrode 26)

With regards to claim 46, Chavan discloses the memory array of claim 21 wherein the conductive bottom portion comprises a single physical structure.  (bottom electrode 26 and leaker device 40, Paragraph [0030]: “The electrode material 24 may comprise any suitable composition or combination of combinations; such as, for example, one or more of various metals (e.g., titanium, tungsten…” Paragraph [0048]: “the leaker device material 40 may comprise, consist essentially of, or consist of one or more of titanium…” where the bottom portion comprising the bottom electrode and the leaker device comprises a single physical structure of material, namely titanium)

With regards to claim 47, Chavan discloses the memory array of claim 21 wherein the conductive second electrode and at least one of the one or more conductive plate structures comprise a single physical structure of material.  (Paragraph [0041]: “The upper electrode material 32 may comprise any suitable composition or combination of compositions; such as, for example, one or more of various metals (e.g., titanium, tungsten, ruthenium, cobalt, nickel, platinum, etc.), metal-containing compositions (e.g., metal silicide, metal nitride, metal carbide, etc.), and/or conductively-doped semiconductor materials (e.g., conductively-doped silicon, conductively-doped germanium, etc.). In some embodiments, the electrode material 32 may comprise, consist essentially of, or consist of one or more of molybdenum silicide, titanium nitride, titanium silicon nitride, ruthenium silicide, ruthenium, molybdenum, tantalum nitride, tantalum silicon nitride and tungsten.” Paragraph [0052]: “[0052] The plate material 46 may comprise any suitable electrically conductive materials, such as, for example, one or more of various metals (e.g., titanium, tungsten, cobalt, nickel, ruthenium, platinum, etc.)…” where both materials can be made of titanium.)

With regards to claim 48, Chavan discloses a capacitor, (FIG. 9) comprising: 
first electrode material having a container shape comprising a leaker region (region comprising at least leaker 40) over a bottom electrode region; (region having at least portion of electrode 26 above the layer 18 and the area directly under the leaker 40) the bottom electrode region comprising an uppermost surface and the leaker region extending from a portion of the uppermost surface; (See FIG. 9, wherein the leaker 40 is above the bottom electrode region as described above and extends directly from it, the uppermost surface of the bottom electrode region being the portion directly contacting the leaker 40)
an insulative material (insulative material 30) extending into the container shape and lining an interior periphery of the container shape, the insulative material contacting another portion of the uppermost surface of the bottom electrode; (See FIG. 9, showing the contact of the layers 26 and 30)
second electrode material (upper electrode 32/36) extending into the container shape adjacent the insulative material; (see FIG. 9) and 
a conductive structure (plate material 46) extending across the second electrode material, the insulative material and the leaker region, the conductive structure electrically coupled with the second electrode material.  (See FIG. 9) 

With regards to claim 49, Chavan discloses the capacitor of claim 48 wherein the conductive structure and the second electrode material comprise a single physical structure of material.  (Paragraph [0041]: “The upper electrode material 32 may comprise any suitable composition or combination of compositions; such as, for example, one or more of various metals (e.g., titanium, tungsten, ruthenium, cobalt, nickel, platinum, etc.), metal-containing compositions (e.g., metal silicide, metal nitride, metal carbide, etc.), and/or conductively-doped semiconductor materials (e.g., conductively-doped silicon, conductively-doped germanium, etc.). In some embodiments, the electrode material 32 may comprise, consist essentially of, or consist of one or more of molybdenum silicide, titanium nitride, titanium silicon nitride, ruthenium silicide, ruthenium, molybdenum, tantalum nitride, tantalum silicon nitride and tungsten.” Paragraph [0052]: “[0052] The plate material 46 may comprise any suitable electrically conductive materials, such as, for example, one or more of various metals (e.g., titanium, tungsten, cobalt, nickel, ruthenium, platinum, etc.)…” where both materials can be made of titanium.)

With regards to claim 50, Chavan discloses the capacitor of claim 48 wherein, in a vertical cross section, the leaker region has a horizontal dimension equal to a horizontal dimension of the bottom electrode region. (See FIG. 9, where a horizontal dimension of the leaker region can be equal to a horizontal dimension of the bottom electrode region)

With regards to claim 51, Chavan discloses the capacitor of claim 1 wherein an entirety of the leaker region comprises an exterior surface that extends from, and is aligned colinearly with, an exterior surface of the bottom electrode region.   (see FIG. 9 and description of region above)

With regards to claim 52, Chavan discloses the capacitor of claim 1 wherein the leaker region contacts the bottom electrode region at only the upper terminal end.   (see FIG. 9 and description of region above)

With regards to claim 53, Chavan discloses the capacitor of claim 1 wherein the leaker region extends from only a portion of a length of the upper terminal end.   (see FIG. 9 and description of region above)

With regards to claim 54, Chavan discloses the capacitor of claim 1 wherein an entirety of the leaker region is elevationally above an entirety of the bottom electrode region.   (see FIG. 9 and description of region above)

With regards to claim 55, Chavan discloses the capacitor of claim 1 wherein an entirety of the leaker region extends between the bottom electrode region and the conductive structure.   (see FIG. 9 and description of region above)

With regards to claim 56, Chavan discloses the memory array of claim 21 wherein the thick electrode region comprises an uppermost surface and wherein the thin leaker-device region contacts the thick electrode region at only the uppermost surface.  (see FIG. 9 and description of region above) 

With regards to claim 57, Chavan discloses the memory array of claim 21 wherein the thick electrode region comprises an uppermost surface and wherein the thin leaker-device region extends from only a portion of the uppermost surface of the thick electrode region.  (see FIG. 9 and description of region above)  (see FIG. 9 and description of region above)

With regards to claim 58, Chavan discloses the memory array of claim 21 wherein an entirety of the thin leaker-device region is elevationally above an entirety of the thick electrode region.  (see FIG. 9 and description of region above)

With regards to claim 59, Chavan discloses the capacitor of claim 48 wherein an entirety of the leaker region comprises an exterior surface that extends from, and is aligned colinearly with, an exterior surface of the bottom electrode region.  (see FIG. 9 and description of region above)

With regards to claim 60, Chavan discloses the capacitor of claim 48 wherein the leaker region contacts the bottom electrode region at only the uppermost surface.  (see FIG. 9 and description of region above)

With regards to claim 61, Chavan discloses the capacitor of claim 48 wherein the leaker region extends from only a portion of the uppermost surface of the bottom electrode region.  (see FIG. 9 and description of region above)

With regards to claim 62, Chavan discloses the capacitor of claim 48 wherein an entirety of the leaker region is elevationally above an entirety of the bottom electrode region.  (see FIG. 9 and description of region above)

With regards to claim 63, Chavan discloses the capacitor of claim 48 wherein an entirety of the leaker region extends between the bottom electrode region and the conductive structure. (see FIG. 9 and description of region above)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-11, 13, 15, 18-19, and 27-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chavan et al. (US 2019/0189357 A1, hereinafter Chavan).
With regards to claim 10, Chavan discloses the capacitor of claim 9, wherein: the Ti is present to a concentration within a range of from about 20 20at% to about 50 at%; the O is present to a concentration within a range of from about 10 10at% to about 80 at%; and the N is present to a concentration within a range of from about 10 10at% to about 80 at%.  (It should be  noted that naturally occurring TiON is approximately 33% Ti, 33% O, and 33% N, where the courts found that, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976))

With regards to claim 11, Chavan discloses the capacitor of claim 9, wherein: the Ti is present to a concentration of about 40 at%; the O is present to a concentration within a range of from about 10 10at% to about 50 at%; and the N is present to a concentration within a range of from about 10 10at% to about 50 at%.  (It should be  noted that naturally occurring TiON is approximately 33% Ti, 33% O, and 33% N, where the courts found that, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976))

With regards to claim 13, Chavan discloses the capacitor of claim 1.
However, Chavan does not explicitly teach the second region of the container-shaped bottom portion has a first thickness, with the first thickness being within a range of from about 3 nm to about 50 nm; and the first region of the container-shaped bottom portion has a second thickness, with the second thickness being within a range of from about 1% of the first thickness to about 99% of the first thickness.  
It should be noted that the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. (See MPEP 2144.04 IV. A) In the instant case, the device of the prior art would perform the same as the device of claim 15, as there is no criticality in the height of the container shaped portion.
Therefore, it would have been obvious for one of ordinary skill in the art to modify the device of Chavan for industrial applicability.

With regards to claim 14, Chavan discloses the capacitor of claim 13,
 wherein the second thickness is within a range of from about 8% of the first thickness to about 90% of the first thickness.  (See FIG. 9, where the thickness of the layer 40 is 30% of the thickness of the electrode 26, where the courts found that, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976))

With regards to claim 15, Chavan discloses the capacitor of claim 1.
However, Chavan does not explicitly teach wherein the container-shaped bottom portion has a height within a range of from about 100 nm to about 500 nm.  
It should be noted that the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. (See MPEP 2144.04 IV. A) In the instant case, the device of the prior art would perform the same as the device of claim 15, as there is no criticality in the height of the container shaped portion.
Therefore, it would have been obvious for one of ordinary skill in the art to modify the device of Chavan for industrial applicability.

With regards to claim 16, Chavan discloses the capacitor of claim 15 wherein the height is a first height; 
wherein the first region of the container-shaped bottom portion has a second height; and 
wherein the second height is within a range of from about 1 nm to about 95% of the first height.  (See FIG. 9, where the height of the material 40 is 30% of the electrode 26, where the courts found that, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976))

With regards to claim 17, Chavan discloses the capacitor of claim 16.
However, Chavan does not explicitly teach wherein the second height is within a range of from about 1 nm to about 20% of the first height.  
It should be noted that the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. (See MPEP 2144.04 IV. A) In the instant case, the device of the prior art would perform the same as the device of claim 17, as there is no criticality in the height of the container shaped portion.
Therefore, it would have been obvious for one of ordinary skill in the art to modify the device of Chavan for industrial applicability.

With regards to claim 18, Chavan discloses the capacitor of claim 16.
However, Chavan does not explicitly teach wherein the second height is within a range of from about 1 nm to about 10% of the first height.  
It should be noted that the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. (See MPEP 2144.04 IV. A) In the instant case, the device of the prior art would perform the same as the device of claim 18, as there is no criticality in the height of the container shaped portion.
Therefore, it would have been obvious for one of ordinary skill in the art to modify the device of Chavan for industrial applicability.

With regards to claim 27, Chavan discloses the capacitor of claim 26, wherein: the Ti is present to a concentration of about 40 at%; the O is present to a concentration within a range of from about 10 at% to about 50 at%; and the N is present to a concentration within a range of from about 10 at% to about 50 at%.  (It should be  noted that naturally occurring TiON is approximately 33% Ti, 33% O, and 33% N, where the courts found that, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976))

With regards to claim 29, Chavan discloses the capacitor of claim 21.
However, Chavan does not explicitly teach wherein: the thick electrode regions of the conductive bottom portions have a first thickness, with the first thickness being within a range of from about 3 nm to about 50 nm; and the leaker-device regions of the conductive bottom portions have a second thickness, with the second thickness being within a range of from about 1% of the first thickness to about 99% of the first thickness.  
It should be noted that the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. (See MPEP 2144.04 IV. A) In the instant case, the device of the prior art would perform the same as the device of claim 29, as there is no criticality in the height of the container shaped portion.
Therefore, it would have been obvious for one of ordinary skill in the art to modify the device of Chavan for industrial applicability.

With regards to claim 30, Chavan discloses the capacitor of claim 29.
However, Chavan does not explicitly teach wherein the second thickness is within a range of from about 8% of the first thickness to about 90% of the first thickness.
It should be noted that the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. (See MPEP 2144.04 IV. A) In the instant case, the device of the prior art would perform the same as the device of claim 30, as there is no criticality in the height of the container shaped portion.
Therefore, it would have been obvious for one of ordinary skill in the art to modify the device of Chavan for industrial applicability.

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chavan et al. (US 2019/0189357 A1, hereinafter Chavan), as applied to claim 21, and further in view of Karda et al. (US 20190067298 A1, hereinafter Karda).
With regards to claim 22, Chavan discloses the memory array of claim 21.
However, Chavan does not explicitly teach wherein the first linear structures are coupled with driver circuitry, and wherein the second linear structures are coupled with sense-amplifier-circuitry.  
Karda teaches wherein the first linear structures are coupled with driver circuitry, (Paragraph [0094]: “The structures discussed above may be incorporated into electronic systems. Such electronic systems may be used in, for example, memory modules, device drivers…”) and wherein the second linear structures are coupled with sense-amplifier-circuitry.  (Paragraph [0006]: “The circuitry 4 may include a sense amplifier”) 
It would have been obvious to one of ordinary skill in the art to modify the device of Chavan to have the circuitry of Karda, as both references are in the same field of endeavor.
One of ordinary skill would appreciate that including these circuitries is one of a limited number of options to use the device for specific industrial applications (See Karda Paragraph [0094]) 

Response to Arguments
Applicant's arguments filed 05/09/2022 have been fully considered but they are not persuasive.
It should be noted that at amendments to claims 1 and 21 have invoked a rejection over 35 USC 112(a) and 35 USC 112(b).  In addition, the term “region” is broad and can include anything, thus an “electrode region” can be an area which includes the electrode and other portions of the device.
Therefore, the claims are properly rejected by 35 USC 112(a), 35 USC 112(b), 35 USC 102, and/or 35 USC 103.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M CHRISTOPHER whose telephone number is (571)272-3249.  The examiner can normally be reached on M-F: 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN M CHRISTOPHER/Examiner, Art Unit 2812